45 So.3d 989 (2010)
D.B., a juvenile, Appellant,
v.
The STATE of Florida, Appellee.
No. 3D09-2721.
District Court of Appeal of Florida, Third District.
October 20, 2010.
*990 Carlos J. Martinez, Public Defender, and Shannon P. McKenna, Assistant Public Defender, for appellant.
Bill McCollum, Attorney General, and Michael C. Greenberg, Assistant Attorney General, for appellee.
Before RAMIREZ, C.J., and GERSTEN and SALTER, JJ.
PER CURIAM.
Affirmed. See T.M. v. State, 570 So.2d 1129, 1130 (Fla. 3d DCA 1990) (holding that officer had probable cause to arrest the defendant for trespass at a school, and thus officer could lawfully conduct a search incident to the arrest even when the search precedes the arrest).